Name: Commission Regulation (EC) No 2061/2003 of 24 November 2003 amending, for the third time, Council Regulation (EC) No 1030/2003 concerning certain restrictive measures in respect of Liberia
 Type: Regulation
 Subject Matter: cooperation policy;  Africa;  international trade;  international affairs;  defence
 Date Published: nan

 Avis juridique important|32003R2061Commission Regulation (EC) No 2061/2003 of 24 November 2003 amending, for the third time, Council Regulation (EC) No 1030/2003 concerning certain restrictive measures in respect of Liberia Official Journal L 308 , 25/11/2003 P. 0005 - 0006Commission Regulation (EC) No 2061/2003of 24 November 2003amending, for the third time, Council Regulation (EC) No 1030/2003 concerning certain restrictive measures in respect of LiberiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1030/2003 of 16 June 2003 concerning certain restrictive measures in respect of Liberia(1), as last amended by Regulation (EC) No 1891/2003(2), and in particular Article 3(a) thereof,Whereas:(1) Annex I to Regulation (EC) No 1030/2003 lists the competent authorities through which exemptions to the measures imposed by that Regulation should be obtained.(2) Finland and Sweden requested that additional authorities be included in that list,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 1030/2003 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 November 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 150, 18.6.2003, p. 1.(2) OJ L 278, 29.10.2003, p. 31.ANNEXAnnex I to Regulation (EC) No 1030/2003 is amended as follows:1. The address details under the heading "Finland" shall be replaced with:" UlkoasiainministeriÃ ¶/Utrikesministeriet PL/PB 176 FIN - 00161 Helsinki/Helsingfors Tel. (358) 9 16 05 59 00 Fax (358) 9 16 05 57 07 PuolustusministeriÃ ¶/FÃ ¶rsvarsministeriet EtelÃ ¤inen Makasiinikatu 8 FIN - 00131 Helsinki/Helsingfors PL/PB 31 Tel. (358) 9 16 08 81 28 Fax (358) 9 16 08 81 11 ".2. The address details under the heading "Sweden" shall be replaced with:"- With respect to Article 1(2)(a) Inspektionen fÃ ¶r strategiska produkter (ISP) Box 70 252 S - 107 22 Stockholm Tel. (46) 8 406 31 00 Fax (46) 8 20 31 00- With respect to Article 1(2)(b) Regeringskansliet UtrikesdepartementetRÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gorFredsgatan 6 S - 103 39 Stockholm Tel. (46) 8 405 10 00 Fax (46) 8 723 11 76".